UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


RAYN NIGRO,

                                    Plaintiff,

                v.                                             No. 1:19-CV-1268
                                                               (FJS/CFH)
JUUL LABS, INC.; PAX LABS, INC.;
ALTRIA GROUP, INC.; PHILLIP
MORRIS USA, INC.,

                                    Defendants.


APPEARANCES:                                      OF COUNSEL:

Weitz & Luxenberg, P.C.                           ELLEN RELKIN, ESQ.
700 Broadway
New York, New York 10003
Attorneys for plaintiff

CHRISTIAN F. HUMMEL
U.S. MAGISTRATE JUDGE

                                           ORDER

          Plaintiff commenced an action in this Court on October 15, 2019. See Dkt. No. 1

(“Compl.”). The undersigned disqualifies himself from this action due to a conflict of

interest. Accordingly, this case must be assigned to a different Magistrate Judge. See

28 U.S.C. § 455 (a), (b).

          WHEREFORE, it is hereby

          ORDERED, that the undersigned disqualifies himself from assignment to this

case in accordance with General Order 12(G)(8) and 28 U.S.C. § 455 (a), (b), and it is

further
       ORDERED, that in accordance with General Order 12(G)(8), the Clerk of the

Court shall reassign this case at random; and it is further

       ORDERED, that the Clerk of the Court shall serve this Order on all parties to this

action in accordance with Local Rules.

       IT IS SO ORDERED.

       Dated: October 21, 2019
             Albany, New York




                                             2
